DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claim 11 has been cancelled. Claim 21 has been added. Claims 1-10 and 12-21 are currently pending in this application.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Table 1: Instant Application No. 17/119,777 Claims vs. U.S. Patent No. 10,867,193 Claims
Instant Application No. 17/119,777 Claims 
U.S. Patent No. 10,867,193 Claims
1. A system comprising: a camera defining an optical axis and a field of view defined about the optical axis; an illuminator mounted offset from the optical axis and directed to illuminate at least a portion of the field of view, wherein the illuminator is operatively connected to the camera to provide illumination during an image capturing exposure of the camera; and an image processer operatively connected to the camera and including machine readable instructions configured to: receive image data representative of an image captured with the camera, perform facial detection to detect at least one face in the image, perform license plate detection/decoding for at least one license plate in the image, and to provide a vehicle overview image, wherein the illuminator is separated from the optical axis by a standoff distance configured to avoid overexposure of retroreflective license plate paint.
15. The system as recited in claim 1, wherein the illuminator is configured to illuminate at 10° full width at half maximum (FWHM) to illuminate faces inside a vehicle with relatively intense illumination and at the same time illuminate retroreflective license plate of the vehicle 20with relatively reduced illumination.
1. A system comprising: a camera defining an optical axis and a field of view defined about the optical axis; an illuminator mounted offset from the optical axis and directed to illuminate at least a portion of the field of view, wherein the illuminator is operatively connected to the camera to provide illumination during an image capturing exposure of the camera; and an image processer operatively connected to the camera and including machine readable instructions configured to: receive image data representative of an image captured with the camera, perform facial detection to detect at least one face in the image, perform license plate detection/decoding for at least one license plate in the image, and to provide a vehicle overview image, wherein the illuminator is configured to illuminate at 10° full width at half maximum (FWHM) to illuminate faces inside a vehicle with relatively intense illumination and at the same time illuminate retroreflective license plate of the vehicle with relatively reduced illumination.
11. The system as recited in claim 1, wherein the illuminator is separated from the optical axis by a standoff distance configured to avoid overexposure of retroreflective license plate paint.
2. The system as recited in claim 1, wherein the machine readable instructions are configured to output facial detection data for use in facial recognition.
2. The system as recited in claim 1, wherein the machine readable instructions are configured to output facial detection data for use in facial recognition.

3. The system as recited in claim 1, wherein the machine readable instructions are configured to perform license plate reading and to output at least one of a license plate number, region, state, country, and/or color of license plate.
4. The system as recited in claim 1, wherein the machine readable instructions are configured to identify make, model, color, year and/or type (class) of a vehicle detected in the image.
4. The system as recited in claim 1, wherein the machine readable instructions are configured to identify make, model, color, year and/or type (class) of a vehicle detected in the image.
5. The system as recited in claim 4, wherein the machine readable instructions are configured to output vehicle make, model, and color, wherein the model name is localized based on at least one of geography detected in license plate detection and/or geographical location of the camera.
5. The system as recited in claim 4, wherein the machine readable instructions are configured to output vehicle make, model, and color, wherein the model name is localized based on at least one of geography detected in license plate detection and/or geographical location of the camera.
6. The system as recited in claim 5, further comprising a global positioning sensor operatively connected to the image processer, wherein the machine readable instructions are configured to output model name based on location data from the global positioning sensor.
6. The system as recited in claim 5, further comprising a global positioning sensor operatively connected to the image processer, wherein the machine readable instructions are configured to output model name based on location data from the global positioning sensor.
7. The system as recited in claim 1, wherein the camera includes optics optically coupled to a sensor, wherein the combined optics and sensor are configured to provide at least 5 megapixels of image data at 280 pixels per foot (30.5 cm).
7. The system as recited in claim 1, wherein the camera includes optics optically coupled to a sensor, wherein the combined optics and sensor are configured to provide at least 5 megapixels of image data at 280 pixels per foot (30.5 cm).
8. The system as recited in claim 7, wherein the optics and sensor are configured to provide 15a field of view angle of 32.50° by 27.50° (width by height) for imaging vehicles at a distance of 15 feet (4.6 meters).
8. The system as recited in claim 7, wherein the optics and sensor are configured to provide a field of view angle of 32.5°  by 27.5° (width by height) for imaging vehicles at a distance of 15 feet (4.6 meters).
9. The system as recited in claim 7, wherein the optics and sensor are configured to provide a field of view angle of 24.50° by 20.50° (width by height) for imaging vehicles at a distance of 20 feet (6.1 meters).
9. The system as recited in claim 7, wherein the optics and sensor are configured to provide a field of view angle of 24.5° by 20.5° (width by height) for imaging vehicles at a distance of 20 feet (6.1 meters).
10. The system as recited in claim 7, wherein the sensor is configured for sensitivity in at 


12. The system as recited in claim 11, wherein the standoff distance is two feet (61 cm) and wherein the optical axis is angled to capture license plate images wherein the license plates are between 15 to 20 feet (4.6 meters to 6.1 meters), inclusive, away from the camera.
13. The system as recited in claim 1, wherein the camera and illuminator are configured to 10properly expose faces through vehicle glass, retroreflective license plates, and vehicle body features all in a single exposure regardless of whether the exposure occurs under noon-day sun or dark night conditions.
13. The system as recited in claim 1, wherein the camera and illuminator are configured to properly expose faces through vehicle glass, retroreflective license plates, and vehicle body features all in a single exposure regardless of whether the exposure occurs under noon-day sun or dark night conditions.
14. The system as recited in claim 1, wherein the camera is programmed to expose for image 15capture using an f/1.2 aperture setting, and a 200 microsecond shutter speed day or night.  
14. The system as recited in claim 1, wherein the camera is programmed to expose for image capture using an f/1.2 aperture setting, and a 200 microsecond shutter speed day or night.
16. The system as recited in claim 1, wherein the camera is a first camera of a plurality of cameras, wherein the illuminator is a first illuminator of a plurality of illuminators, and wherein 15 71776534v.1the image processor is configured to control timing of the cameras and illuminators so the first camera exposes for image capture only under illumination from the first illuminator.  
15. The system as recited in claim 1, wherein the camera is a first camera of a plurality of cameras, wherein the illuminator is a first illuminator of a plurality of illuminators, and wherein the image processor is configured to control timing of the cameras and illuminators so the first camera exposes for image capture only under illumination from the first illuminator.
17. The system as recited in claim 16, wherein the first camera and the first illuminator are 5mounted to a main pole positioned to face oncoming traffic.
16. The system as recited in claim 15, wherein the first camera and the first illuminator are mounted to a main pole positioned to face oncoming traffic.
18. The system as recited in claim 17, wherein the plurality of cameras includes three side pole mounted cameras, one on a common side of a lane of the oncoming traffic with the main pole, and two on an opposite side of the lane.
17. The system as recited in claim 16, wherein the plurality of cameras includes three side pole mounted cameras, one on a common side of a lane of the oncoming traffic with the main pole, and two on an opposite side of the lane.
19. The system as recited in claim 17, wherein the plurality of cameras includes a rear camera, wherein the plurality of 


19. The system as recited in claim 1, wherein the imaging processor includes a connectivity interface configured to allow remote activation and deactivation of facial detection services, license plate reading services, vehicle overview services, and/or vehicle make, model, and color services without needing to change any camera hardware. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,867,193. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claim can be seen in Table 2 below.
Table 2: Instant Application No. 17/119,777 Claims vs. U.S. Patent No. 10,867,193 Claims
Instant Application No. 17/119,777 Claims 
U.S. Patent No. 10,867,193 Claims
21. A system comprising: a camera defining an optical axis and a field of view defined about the optical axis; an illuminator 
wherein the illuminator is configured to illuminate at 10° full width at half maximum (FWHM) to illuminate faces inside a vehicle with relatively intense illumination and at the same time illuminate retroreflective license plate of the vehicle with relatively reduced illumination.
13. The system as recited in claim 1, wherein the camera and illuminator are configured to properly expose faces through vehicle glass, retroreflective license plates, and vehicle body features all in a single exposure regardless of whether the exposure occurs under noon-day sun or dark night conditions.


	The differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus, it would have been obvious to make the claim limitations in the instant application broader by removing the specific language in the U.S. Patent.
Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. 

However, the Applicant is mischaracterizing the Examiner’s rejections. The Alves reference US 2008/0175438 A1, which the Applicant is referencing as Alves I, is not the Alves reference used for the limitation being argued. The Alves referenced for claim 11 (the argued limitation) is Alves US 6,650,765 B1 (Hereinafter, “Alves675”), which was reference B on the Notice of References Cited [12/17/2021]. Further, the Examiner never stated that Strimling disclosed “a measured standoff distance.” The Examiner stated on pages 2 and 3, section #5 
However, in regards to the claim limitation, “wherein the illuminator is separated from the optical axis by a standoff distance configured to avoid overexposure of retroreflective license plate paint”, the Examiner respectfully disagrees with the Applicant’s Remarks. 
Alves675 discloses a vehicle video imaging system comprises a white-light LED array for illuminating retro-reflective painted parts of a vehicle's license plate, a powerful flash with a visual spectrum cutout filter and a polarizing filter for illuminating any non-retro-reflective license plate paint and the vehicle itself [See Alves675, Abstract]. A video camera with a polarizing filter turned 90° relative to the one in front of the flash receives the illuminated image of the vehicle and its license plate [See Alves675, Abstract]. The retro-reflective paint of a license plate will return polarized light as it is received, so the white-light LED array will provide all the illumination needed by the camera to get a good high-contrast picture of the license plate [See Alves675, Abstract]. The polarizing filters will combine to block out most of the light from the flash that was returned still-polarized by the retro-reflective-paint license plate [See Alves675, Abstract]. All other surfaces that do not have retro-reflective paint will bounce-back and scatter the light from both the polarized flash and non-polarized light [See Alves675, Abstract].
Any polarized light in light 122 with the polarization of polarizing filter 104 will be blocked by polarizing filter 110 and produce a filtered image light 124 [See Alves675, Col. 3]. The net effect of this is a retro-reflective-painted license plate 120 will not cause a glare that would drop the image of the rest of the vehicle 118 out of the picture produced by video camera 112 [See Alves675, Col. 3]. This is important because a computer 126 is attached to receive such images and determine violations of vehicle law and issue tickets [See Alves675, Col. 3]. Proving the violation in court requires a clear, high contrast image of both the vehicle 118 and its license plate 120 [See Alves675, Col. 3]. Such computer 126 may alternatively include optical character recognition (OCR) software programs for the automatic robotic reading of any alphanumeric characters on the face of license plate 120 [See Alves675, Col. 3].

    PNG
    media_image1.png
    552
    705
    media_image1.png
    Greyscale

	As can be seen above in Fig. 1, the flash-illumination 114 from the lamp 102 is offset from the video camera 112 by 90 degrees. Further, polarizing filters are used to block out most of the incoming light [See Alves675, Abstract]. The net effect of this is a retro-reflective-painted license plate 120 will not cause a glare that would drop the image of the rest of the vehicle 118 out of the picture produced by video camera 112 [See Alves675, Col. 3]. The resulting image from the entire system is a high-contrast picture of the license plate [See Alves675, Abstract]. 
Overexposure is known in the art as when an image appears brighter than it should or brighter than neutral exposure. When too much light hits the camera’s sensor, it results in an extremely right image that is now overexposed. Thus, Alves675 discloses that the angle/distance between the lamp and the camera along with the polarizing filter reduce/block light from the video camera in order to produce a high-contrast image. Therefore, the system would not produce an overexposure of the retro-reflective paint of the license plate because the light is being reduced and blocked to ensure that no glares occur. Hence, the claim limitations being argued can be seen in at least view of Alves675.
	On page 10 of the Applicant’s Remarks, the Applicant argues that, “New claim 21 has been added to include the recitations of original claim 1 and the recitations of claim 13 so the rejections applied thereto will be addressed as though applied to claim 21. This rejection is respectfully traversed. Claim 21 recites, inter alia, wherein the camera and illuminator are configured to properly expose faces through vehicle glass, retroreflective license plates, and vehicle body features all in a single exposure regardless of whether the exposure occurs under noon-day sun or dark night conditions. The Examiner has only pointed to references that disclose capturing a license plate. However, the Examiner has failed to show how the combination of Strimling, Alves, and Madsen discloses, or otherwise renders obvious the illuminator configured to expose both faces and the retroreflective license plate the single exposure as recited in claim 21. Therefore it is respectfully submitted that new claim 21 is 
	However, the Examiner respectfully disagrees with the Applicant’s Remarks. The claim limitation states, “wherein the camera and illuminator are configured to properly expose faces through vehicle glass, retroreflective license plates, and vehicle body features all in a single exposure regardless of whether the exposure occurs under noon-day sun or dark night conditions.” The specification states, “The camera and illuminator can be configured to properly expose faces through vehicle glass, retroreflective license plates, and vehicle body features all in a single exposure regardless of whether the exposure occurs under noon-day sun or dark night conditions.” [See Specification filed 12/11/2020, page 3]. 
	Strimling discloses a system and method may include a station to identify a vehicle and to determine a characterizing feature of the vehicle [See Strimling, Abstract]. An imager that is located remotely from the station is configured to acquire an image of the vehicle that includes the characterizing feature [See Strimling, Abstract]. A processor is configured to detect the characterizing feature in the acquired image and to associate the detected characterizing feature with the identified vehicle so as to predict a location of the vehicle [See Strimling, Abstract]. 
Identification station 22 may or may not include imaging device 26 [See Strimling, 0062]. For example, imaging device 26 may include a still or video camera operating in the visible or infrared spectral ranges (or in another spectral range) [See Strimling, 0062]. Imaging device 26 may acquire one or more images of vehicle 12 [See Strimling, 0062]. Acquired images may be analyzed by processor 30 [See Strimling, 0062]. Analysis of the image may identify one or more characterizing features 18 of vehicle 12 [See Strimling, 0062]. For example, analysis may yield a characterizing color, pattern, or shape [See Strimling, 0062]. The returned data may be compared to the identification data collected by the imaging device to for example confirm the identification of vehicle 12 [See Strimling, 0062]. Such identification data may be associated with the returned data from the data base or as captured by imaging device 26 [See Strimling, 0062]. Thus, it is known that one or more images may be acquired by the imaging device of the vehicle for analysis by the processor [See Strimling, 0062].
The video data may include internal images within a residence, external views of a homeowner's property, views of driveways and walking paths that approach a residence, and views of a street in the neighborhood of a residence. In particular, external views of streets and driveways may be configured in such a way that the video camera is positioned to pass the necessary views to a machine vision system capable of extracting identifying features of vehicles, such as a license plate, make, model, color and/or physical dimensions; or extracting identifying features of passengers in vehicles, such as the number of passengers, the orientation of a driver or passenger's eyes, the size or gender of passengers, facial images may also be stored or analyzed for the purpose of facial recognition and positive identification [See Strimling, 0082]. Thus, the system is able to analyze the images for features such as a license plate, a vehicle’s make, model, color, and/or physical dimensions, and facial images of the driver and/or passenger(s) [See Strimling, 0082].
In particular, license plate recognition systems are commercially available today. For example, Sony and Bosch offer day/night cameras with high intensity infrared light-emitting diodes (LEDs) capable of providing license plate identification at distances of up to 200 feet in 
Therefore, one of ordinary skill in the art at the time of the invention would have known that an imaging device with LEDs could produce one or more image(s) and be analyzed to determine different features in the day and/or night according to Strimling. 
However, Strimling fails to explicitly disclose that the license plates being captured are retroreflective. Therefore, in the same field of endeavor, Madsen discloses that the license plate recognition system 100 uses a camera to automatically collect digital images of a vehicle 104 with a retro-reflective license plate 106 [See Madsen, 0018].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Strimling [US 2014/0334684 A1] in view of Alves [US 2008/0175438 A1] in further view of Alves (Hereafter, “Alves765”) [US 6,650,765 B1].
In regards to claim 1, Strimling discloses a system ([Title] System and Method for Neighborhood-Scale Vehicle Monitoring) comprising: a camera defining an optical axis ([0055] identification device 24 may include a camera that is aimed to read a license plate or vehicle tag [0062] Identification station 22 may or may not include imaging device 26. For example, imaging device 26 may include a still or video camera operating in the visible or infrared spectral ranges (or in another spectral range).) and a field of view defined about the optical axis ([0039] identifying an object in a camera's field of view as a vehicle [0193] The mailbox camera assembly may have views in either direction of the street, with the field of view on the left shown as 234 and on the right as 233.); an illuminator mounted offset from the optical axis and directed to illuminate at least a 5portion of the field of view ([0192] Illumination of an area may additionally be provided through lighting elements 218 on one or both sides of the mailbox.), wherein the illuminator is operatively connected to the camera to provide illumination during an image capturing exposure of the camera ([Fig. 3C] lighting element 218 and cameras 215 [0089] A camera may have additional illumination provided, and such illumination may be switched to provide illumination in response to darkness, motion or a risk assessment.); and an image processer operatively connected to the camera and including machine readable instructions ([0059] Identification station 22 communicates with processor 30. For example, identification station 22 may communicate with processor 30 via a wired or wireless communication channel. Processor 30 may include a plurality of intercommunicating processing devices. Processor 30, or components of processor 30, may be associated with vehicle monitoring system 10, with identification station 22, or with other components of vehicle monitoring system 10 (e.g., with individual home, office, or building security systems). Processor 30 may access database 32.) configured to: receive image data representative of an image captured with the camera ([0061] Identification data that is acquired by identification device 24 may be analyzed by processor 30.), perform facial 10detection to detect at least one face in the image ([0082] facial images may also be stored or analyzed for the purpose of facial recognition and positive identification), perform license plate detection/decoding for at least one license plate in the image ([0082] the video camera is positioned to pass the necessary views to a machine vision system capable of extracting identifying features of vehicles, such as a license plate, make, model, color and/or physical dimensions), 
Alves discloses a system ([Abstract] An HOV enforcement system comprises roadside imaging units connected over a network to a central processing center.) comprising: a camera ([0024] CCD camera 222) defining an optical axis and a field of view defined about the optical axis [Fig. 2]; an illuminator ([0025-0026] the light sensor 210 and the flash illuminator 212) [Fig. 2], wherein the illuminator is operatively connected to the camera to provide illumination during an image capturing exposure of the camera ([Claim 1] a light sensor for controlling the illumination subsystem and exposure data to the camera according to ambient light conditions); and an image processer operatively connected to the camera ([0016] Vehicle Image Processor (VIP)) and including machine readable instructions configured to: receive image data representative of an image captured with the camera ([Fig. 2 and 0024] Such produces a vehicle image and a passenger image for an image queue 224 for every car 202 that passes by in the controlled lane.), perform facial 10detection to detect at least one face in the image ([0024] A face detector 232 identifies the areas that include a human face in the passenger image, and gauges their positions relative to the car. Faces appearing outside the passenger compartment area, e.g., are discarded as impossible.), perform license plate detection/decoding for at least one license plate in the image ([0024] A find plate processor 226 locates the area of the vehicle image that includes the license plate 204.), and to provide a vehicle overview image ([0024] A tag image and VDT processor 234 packages up each vehicle record in a packet for storage and/or transmission. An HMV matching processor 236 consults the vehicle type recognized and the registration database to see if the car 202 appearing in the HOV lane should be disregarded as authorized. A folder 238 stores VDT packets for transmission and/or transportation.), 
[Fig. 1] configured to avoid overexposure of retroreflective license plate paint ([Col. 2] Briefly, a vehicle video imaging system embodiment of the present invention comprises a white-light LED array for illuminating retro-reflective painted parts of a vehicle's license plate, a powerful flash with a visual spectrum cutout filter and a polarizing filter for illuminating any non-retro-reflective license plate paint and the vehicle itself. A video camera with a polarizing filter turned 90° relative to the one in front of the flash receives the illuminated image of the vehicle and its license plate. The retro-reflective paint of a license plate will return polarized light as it is received, so the white-light LED array will provide all the illumination needed by the camera to get a good high-contrast picture of the license plate.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Strimling with the packaging of the vehicle record recorded by the system for output as taught by Alves. The motivation behind this modification would have been to detect the amount of persons in the vehicle, minimize labor costs, and improve reliability and accuracy of the system [See Alves]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Strimling with the separation of the LED array and the video camera as taught by Alves765. The motivation behind this modification would have been to properly image the retro-reflective paint on the vehicle [See Alves765].

In regards to claim 2, the limitations of claim 1 have been addressed. Strimling discloses wherein the machine readable instructions are configured to output facial detection data for use in facial recognition ([0082] facial images may also be stored or analyzed for the purpose of facial recognition and positive identification).
Alves discloses wherein the machine readable instructions are configured to output facial detection data for use in facial recognition ([Fig. 2 and 0024] A face detector 232 identifies the areas that include a human face in the passenger image, and gauges their positions relative to the car. Faces appearing outside the passenger compartment area, e.g., are discarded as impossible. A tag image and VDT processor 234 packages up each vehicle record in a packet for storage and/or transmission. An HMV matching processor 236 consults the vehicle type recognized and the registration database to see if the car 202 appearing in the HOV lane should be disregarded as authorized. A folder 238 stores VDT packets for transmission and/or transportation. ).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Strimling with the packaging of the vehicle record recorded by the system for output as taught by Alves. The motivation behind this modification would have been to detect the amount of persons in the vehicle, minimize labor costs, and improve reliability and accuracy of the system [See Alves].

In regards to claim 3, the limitations of claim 1 have been addressed. Strimling discloses wherein the machine readable instructions are configured to perform license plate reading and to output at least one of a license plate number, region, state, country, and/or color of license ([0082] the video camera is positioned to pass the necessary views to a machine vision system capable of extracting identifying features of vehicles, such as a license plate, make, model, color and/or physical dimensions).
Alves discloses wherein the machine readable instructions are configured to perform license plate reading and to output at least one of a license plate number, region, state, country, and/or color of license plate ([0024 and Fig. 2] A find plate processor 226 locates the area of the vehicle image that includes the license plate 204. A vehicle fingerprint (FP) processor 228 identifies the type of car being imaged, e.g., a high mileage hybrid-electric Honda hybrid Civic, Toyota Prius, etc. HMV cars are allowed to use HOV lanes even with only one occupant. A license plate reading (LPR) processor 230 extracts the license plate number for indexing in a registration database. A tag image and VDT processor 234 packages up each vehicle record in a packet for storage and/or transmission. An HMV matching processor 236 consults the vehicle type recognized and the registration database to see if the car 202 appearing in the HOV lane should be disregarded as authorized. A folder 238 stores VDT packets for transmission and/or transportation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Strimling with the packaging of the vehicle record recorded by the system for output as taught by Alves. The motivation behind this modification would have been to detect the amount of persons in the vehicle, minimize labor costs, and improve reliability and accuracy of the system [See Alves].

In regards to claim 20$44, the limitations of claim 1 have been addressed. Strimling discloses wherein the machine readable instructions are configured to identify make, model, color, year and/or type (class) of a vehicle detected in the image ([0082] the video camera is positioned to pass the necessary views to a machine vision system capable of extracting identifying features of vehicles, such as a license plate, make, model, color and/or physical dimensions).
Alves discloses wherein the machine readable instructions are configured to identify make, model, color, year and/or type (class) of a vehicle detected in the image ([0024 and Fig. 2] A find plate processor 226 locates the area of the vehicle image that includes the license plate 204. A vehicle fingerprint (FP) processor 228 identifies the type of car being imaged, e.g., a high mileage hybrid-electric Honda hybrid Civic, Toyota Prius, etc. HMV cars are allowed to use HOV lanes even with only one occupant. A license plate reading (LPR) processor 230 extracts the license plate number for indexing in a registration database. A tag image and VDT processor 234 packages up each vehicle record in a packet for storage and/or transmission. An HMV matching processor 236 consults the vehicle type recognized and the registration database to see if the car 202 appearing in the HOV lane should be disregarded as authorized. A folder 238 stores VDT packets for transmission and/or transportation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Strimling with the packaging of the vehicle record recorded by the system for output as taught by Alves. The motivation behind this modification would have been to detect the amount of persons in the vehicle, minimize labor costs, and improve reliability and accuracy of the system [See Alves].

In regards to claim 12, the limitations of claim 11 have been addressed. Strimling discloses ([0083] In particular, license plate recognition systems are commercially available today. For example, Sony and Bosch offer day/night cameras with high intensity infrared light-emitting diodes (LEDs) capable of providing license plate identification at distances of up to 200 feet in complete darkness.).
Alves765 discloses wherein the standoff distance  [Fig. 1]  
Alves765 fails to explicitly disclose the specific distance between the optical axis and the illuminator. However, there would be no unexpected properties or other secondary considerations that result from the standoff distance measurement claim limitation. Rather, one of ordinary skill would know that the various benefits to the distance between the optical axis and the illuminator.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR, 550 U.S. at 402-03.
Here, there is a design need for a distance between the illuminator and the optical axis and there are a finite number of identified and predictable distances that are possible when .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Strimling in view of Alves in further view of Alves765 in even further view of Olson et al. (Hereafter, “Olson”) [US 2018/0307915 A1].
In regards to claim 5, the limitations of claim 4 have been addressed. Strimling discloses wherein the machine readable instructions are configured to output vehicle make, model, and color ([0082] the video camera is positioned to pass the necessary views to a machine vision system capable of extracting identifying features of vehicles, such as a license plate, make, model, color and/or physical dimensions), 
Alves discloses wherein the machine readable instructions are configured to output vehicle make, model, ([0024 and Fig. 2] A find plate processor 226 locates the area of the vehicle image that includes the license plate 204. A vehicle fingerprint (FP) processor 228 identifies the type of car being imaged, e.g., a high mileage hybrid-electric Honda hybrid Civic, Toyota Prius, etc. HMV cars are allowed to use HOV lanes even with only one occupant. A license plate reading (LPR) processor 230 extracts the license plate number for indexing in a registration database. A tag image and VDT processor 234 packages up each vehicle record in a packet for storage and/or transmission. An HMV matching processor 236 consults the vehicle type recognized and the registration database to see if the car 202 appearing in the HOV lane should be disregarded as authorized. A folder 238 stores VDT packets for transmission and/or transportation.).
Olson discloses wherein the model name is localized based on at least one of geography detected in license plate detection and/or geographical location of the camera ([0032] In one embodiment, the mapping module 230 uses an indicator of a current location of the vehicle 100 to search or otherwise lookup whether a model is present in the database 240 for the present locality.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Strimling with the packaging of the vehicle record recorded by the system for output as taught by Alves. The motivation behind this modification would have been to detect the amount of persons in the vehicle, minimize labor costs, and improve reliability and accuracy of the system [See Alves]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Strimling with the lookup of a model that is present in the database based on the present locality as taught by Olson. The motivation behind this modification would have been to improve the detection in the environment [See Olson].

In regards to claim 6, the limitations of claim 5 have been addressed. Strimling discloses further comprising a global positioning sensor operatively connected to the image processer ([0077] The system and method described herein provide for enhanced security at a residence, through the use of data gathered remotely from the residence, which may include tracking data from the Global Positioning System (GPS), through cameras which may be located in the vicinity of the property being monitored, and from other sources that are not permanently installed at the property.), wherein the machine readable instructions are configured to output model name ([0082] the video camera is positioned to pass the necessary views to a machine vision system capable of extracting identifying features of vehicles, such as a license plate, make, model, color and/or physical dimensions) ([0077] The system and method described herein provide for enhanced security at a residence, through the use of data gathered remotely from the residence, which may include tracking data from the Global Positioning System (GPS), through cameras which may be located in the vicinity of the property being monitored, and from other sources that are not permanently installed at the property.).
Olson discloses wherein the machine readable instructions are configured to output model name based on location data ([0032] In one embodiment, the mapping module 230 uses an indicator of a current location of the vehicle 100 to search or otherwise lookup whether a model is present in the database 240 for the present locality.) from the global positioning sensor ([0067] a global positioning system (GPS)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Strimling with the lookup of a model that is present in the database based on the present locality as taught by Olson. The motivation behind this modification would have been to improve the detection in the environment [See Olson].

s 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Strimling in view of Alves in further view of Alves765 in even further view of Wexler et al. (Hereafter, “Wexler”) [US 2014/0253701 A1].
In regards to claim 7, the limitations of claim 1 have been addressed. Strimling fails to explicitly disclose wherein the camera includes optics optically coupled to a sensor, wherein the combined optics and sensor are configured to provide at least 5 megapixels of image data at 280 pixels per foot (30.5 cm).
Wexler discloses wherein the camera includes optics optically coupled to a sensor, wherein the combined optics and sensor are configured to provide at least 5 megapixels of image data at 280 pixels per foot (30.5 cm) ([0722] Resolution can also be defined by the total number of pixels of an image sensor used to product an image or a video stream. For example, an image or a video stream may have a resolution of 3 M, 5 M, 8 M, 16 M, 27 M, etc., where "M" refers to megapixels. Resolution may also be defined by pixel density, such as dots per inch (DPI), pixels per inch (PPI), lines per inch (LPI), pixels per centimeter, etc. For example, an image or a video stream may have a resolution of 120 DPI, 160 DPI, 240 DPI, 320 DPI, 480 DPI, 640 DPI, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Strimling with the use of a 5 megapixel image sensor and a range of pixels per inch resolutions as taught by Wexler. The motivation behind this modification would have been to improve the image capturing of image data [See Wexler]. 

When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR, 550 U.S. at 402-03.
Here, there is a design need for a specific resolution for imaging a target object and there are a finite number of identified and predictable pixels per inch that are possible when determining the resolution. Thus, it would have been obvious to one of ordinary skill at the time the invention was made to modify the field of view of Strimling and Wexler so that the camera includes optics optically coupled to a sensor, wherein the combined optics and sensor are configured to provide at least 5 megapixels of image data at 280 pixels per foot (30.5 cm).”

In regards to claim 10, the limitations of claim 7 have been addressed. Strimling discloses wherein the sensor is configured for sensitivity in at least one of visible and/or near infrared (NIR) ([0062] For example, imaging device 26 may include a still or video camera operating in the visible or infrared spectral ranges (or in another spectral range). Imaging device 26 may acquire one or more images of vehicle 12.).

s 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Strimling in view of Alves in further view of Alves765 in even further view of Wexler in even further view of CHOI et al. (Hereafter, “Choi”) [US 2014/0132501 A1].
In regards to claim 8, the limitations of claim 7 have been addressed. Strimling discloses wherein the optics and sensor are configured to provide 15a field of view angle ([0083] In particular, license plate recognition systems are commercially available today. For example, Sony and Bosch offer day/night cameras with high intensity infrared light-emitting diodes (LEDs) capable of providing license plate identification at distances of up to 200 feet in complete darkness.).
Choi discloses wherein the optics and sensor are configured to provide 15a field of view angle of 32.50° by 27.50° (width by height) for imaging ([0033] For example, a field of view of the Kinect device which provides a 3-D precision scanning function can be a maximum of 57 degrees in width and a maximum of 43 degrees in height. The values correspond to a field of view for a pattern photographed by a camera and having relatively less distortion.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Strimling with the FOV of the device to have maximum values of 57 degrees for the width and 43 degrees for the height as taught by Choi. The motivation behind this modification would have been to have a wide field of view [See Choi].
Choi fails to explicitly disclose the specific degrees of the field of view angles. However, there would be no unexpected properties or other secondary considerations that result from 
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR, 550 U.S. at 402-03.
Here, there is a design need for a field of view for imaging a target object and there are a finite number of identified and predictable angle ranges that are possible when determining the field of view of the camera. Thus, it would have been obvious to one of ordinary skill at the time the invention was made to modify the field of view of Strimling and Choi so that the optics and sensor are configured to provide a field of view angle of 32.50° by 27.50° (width by height) for imaging.”

In regards to claim 9, the limitations of claim 7 have been addressed. Strimling discloses wherein the optics and sensor are configured to provide a field of view angle ([0083] In particular, license plate recognition systems are commercially available today. For example, Sony and Bosch offer day/night cameras with high intensity infrared light-emitting diodes (LEDs) capable of providing license plate identification at distances of up to 200 feet in complete darkness.).
([0033] For example, a field of view of the Kinect device which provides a 3-D precision scanning function can be a maximum of 57 degrees in width and a maximum of 43 degrees in height. The values correspond to a field of view for a pattern photographed by a camera and having relatively less distortion.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Strimling with the FOV of the device to have maximum values of 57 degrees for the width and 43 degrees for the height as taught by Choi. The motivation behind this modification would have been to have a wide field of view [See Choi].
Choi fails to explicitly disclose the specific degrees of the field of view angles. However, there would be no unexpected properties or other secondary considerations that result from the field of view angle measurement claim limitation. Rather, one of ordinary skill would know that the various benefits to the size of the field of view angle for either containing a narrow field of view or a wide field of view.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR, 550 U.S. at 402-03.
Here, there is a design need for a field of view for imaging a target object and there are a finite number of identified and predictable angle ranges that are possible when determining .

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Strimling in view of Alves in further view of Alves765 in even further view of Madsen [US 2008/0285803 A1].
In regards to claim 13, the limitations of claim 1 have been addressed. Strimling discloses  wherein the camera and illuminator are configured to 10properly expose faces through vehicle glass ([0082] extracting identifying features of passengers in vehicles, such as the number of passengers, the orientation of a driver or passenger's eyes, the size or gender of passengers, facial images may also be stored or analyzed for the purpose of facial recognition and positive identification), ([0008] Furthermore, in accordance with some embodiments of the present invention, the station includes a license plate reader to identify the vehicle by reading a license plate of the vehicle.), and vehicle body features ([0053] Vehicle 12 may include a characterizing feature 18. Characterizing feature 18 may include a visible feature of vehicle 12 that may be visible in an acquired image of vehicle 12. For example, characterizing feature 18 may include a color, pattern, shape, or other visible feature of vehicle 12, or it may be as general as simply being identified as a vehicle passing at a specific time. Characterizing feature 18 may be common to two or several vehicles (e.g., to similarly colored vehicles or to automobiles of the same make or model).) all in a single ([0083] In particular, license plate recognition systems are commercially available today. For example, Sony and Bosch offer day/night cameras with high intensity infrared light-emitting diodes (LEDs) capable of providing license plate identification at distances of up to 200 feet in complete darkness.).
Madsen discloses wherein the camera and illuminator are configured to 10properly expose retroreflective license plates ([0018] The license plate recognition system 100 uses a camera to automatically collect digital images of a vehicle 104 with a retro-reflective license plate 106.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Strimling with imaging of retroreflective license plates as taught by Madsen. The motivation behind this modification would have been to properly image license plates in order to obtain the license plate numbers [See Madsen].

Claim 21 is substantially the same as claims 1 and 13 and is thus rejected for reasons similar to those in rejecting claims 1 and 13.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Strimling in view of Alves in further view of Alves765 in even further view of Zhang et al. (Hereafter, “Zhang”) [US 2014/0002617 A1] in view of Musgrove et al. (Hereafter, “Musgrove”) [US 2004/0225651 A1].
In regards to claim 14, the limitations of claim 1 have been addressed. Strimling discloses wherein the camera is programmed to expose for image 15capture ([0083] In particular, license plate recognition systems are commercially available today. For example, Sony and Bosch offer day/night cameras with high intensity infrared light-emitting diodes (LEDs) capable of providing license plate identification at distances of up to 200 feet in complete darkness.).
Zhang discloses wherein the camera is programmed to expose for image 15capture using an f/1.2 aperture setting ([0247] The variable zoom lenses had a focal length range from 2.8-8 mm and aperture of F/1.2 with a CS mount.), 
Musgrove discloses wherein the camera is programmed to expose for image 15capture using ([0096] camera having (1/5000)th second shutter speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Strimling with the use of an aperture of f/1.2 as taught by Zhang and with the use of a shutter speed of (1/5000)th second as taught by Musgrove. The motivation behind this modification would have been to provide an enhanced system for object tracking [See Zhang] and to provide a very fast shutter speed as a noteworthy feature of the device [See Musgrove].

s 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Strimling in view of Alves in further view of Alves765 in even further view of Herrera et al. (Hereafter, “Herrera”) [US 2008/0211914 A1].
In regards to claim 16, the limitations of claim 1 have been addressed. Strimling discloses wherein the camera is a first camera of a plurality of cameras ([0192] In this embodiment, two cameras 215 may be located on opposite sides of the mailbox, with lenses 216 which permit an exterior view, though it should be understood that configurations with one camera or more than two cameras may at times be appropriate.), wherein the illuminator is a first illuminator of a plurality of illuminators ([0192] Illumination of an area may additionally be provided through lighting elements 218 on one or both sides of the mailbox.), and 
Herrera discloses wherein 1571776534v.1Docket No. 1568836.102US1the image processor is configured to control timing of the cameras and illuminators so the first camera exposes for image capture only under illumination from the first illuminator ([0030] FIG. 2 illustrates an exemplary operation of the UVIS 100. As a vehicle 210 drives over a ramp 290, one or more sensors 220 located in the UVI 110 may detect the presence and direction of the vehicle 210 and may transmit the information to the ICM 118. The ICM 118 is connected to the sensors 220 and controls the operations of one or more illuminators 230, such as white light emitting diode (LED) illuminators or controlled pulse-width-modulated LED illuminators. The EIC 116, coupled to the ICM 118, controls the timing and operation of a camera 240 so that the camera syncs with the illuminators 230. The camera 240 may include a lens 245. The software module, i.e., the lane controller 112, controls the ICM 118 and the EIC 116. The illuminators 230 illuminates the undercarriage of the vehicle 210 while the camera 240 captures an image of the vehicle undercarriage.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Strimling with the controlled timing of the illuminator and the camera as taught by Herrera. The motivation behind this modification would have been to improve the capturing images of the vehicle [See Herrera].

In regards to claim 17, the limitations of claim 16 have been addressed. Strimling discloses wherein the first camera and the first illuminator are 5mounted to a main pole positioned to face oncoming traffic ([Fig. 3C and 4] camera 215 and lighting element 218 face oncoming traffic).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Strimling in view of Alves in further view of Alves765 in even further view of Herrera in even further view of WANG (Hereafter, “Wang”) [US 2011/0182473 A1] in view of Didomenico et al. (Hereafter, “Didomenico”) [US 2002/0092988 A1].
In regards to claim 18, the limitations of claim 17 have been addressed. Strimling fails to explicitly disclose wherein the plurality of cameras includes three side pole mounted cameras, one on a common side of a lane of the oncoming traffic with the main pole, and two on an opposite side of the lane.
Wang discloses wherein the plurality of cameras includes three side pole mounted cameras, one on a common side of a lane of the oncoming traffic with the main pole, and two ([0026] As shown in FIG. 1, an exemplary vehicle 140 is approaching the intersection 100. Concurrently, as the vehicle approaches the stop line 150, the signal camera detects the signal 125 within its field of view, to determine the state of the signal 125. If a red light state is detected, as will be described in greater detail below, the tracking camera 110 determines whether an approaching vehicle is likely to violate the red light by continuing to travel through the intersection, based on factors such as speed and distance, among others. [0032] Also shown in FIG. 1 is the enforcement camera 130, which obtains a rear view of a vehicle 140 (a view from behind the vehicle, as shown in FIG. 6) approaching the intersection as it travels along road 101. In this manner, an image of both the front and rear license plates of the violating vehicle is obtained. [0039] Referring now to FIG. 4, the discrete signal camera 120 of FIG. 1 is discussed in further detail.  FIG. 4 is a top view of the intersection 100 of roads 101 and 102, according to the illustrative VSS system and method. As shown, the signal camera 120 is directed toward the traffic signal light and the rear of a vehicle as it approaches an intersection.).
Didomenico discloses wherein the plurality of cameras includes three side pole mounted cameras, one on a common side of a lane of the oncoming traffic with the main pole, and two on an opposite side of the lane ([0054] For example, a source 10 and detector array 12 may be aligned to span a multilane roadway, of which two lanes, 102a, 102n, are shown (another configuration may comprise source 10 and detector array 12 on one side of the roadway with reflector 14 on the other, as shown, for example, in FIG. 1). [0055] For example, imaging units 16 may be arranged to view vehicles traveling in a specific lane 102a, 102n (or in a specific direction of travel for lanes with traffic flow in opposite directions).

Further, the locations and positions of the cameras is not of significance to the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of the invention to use Strimling, Wang’s teachings of two cameras on the opposite side of the intersection as the main camera, and Didomenico’s use of multiple detectors and imaging units on opposite sides of the lane to position the cameras on the poles to be in different locations along the lane.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Strimling in view of Alves in further view of Alves765 in even further view of Herrera in even further view of AOKI et al. (Hereafter, “Aoki”) [US 2012/0069183 A1] in view of Wang.
In regards to claim 19, the limitations of claim 17 have been addressed. Strimling discloses wherein the plurality of cameras includes a rear camera, wherein the plurality of illuminators includes a rear illuminator, and wherein the rear camera and rear illuminator are mounted to a rear pole positioned on an opposite side ([Fig. 4 and 5] a second camera 215 and second lighting element 218 face the opposite (rear) of the first camera 215 and first lighting element 218 (main) [0193] The mailbox camera assembly may have views in either direction of the street, with the field of view on the left shown as 234 and on the right as 233. In this case, both fields of view provide a clear view of the street 232.) 
Aoki discloses wherein the ([0022] A pole sensor 10 is a sensor configured to detect a vehicle entering an ETC lane by using an optical sensor or a tread board, and notifies the vehicle detection apparatus 100 of a detection result.) from the main pole ([Fig. 1] the electronic camera 20 is on the opposite side of one of the pole sensors) 
Wang discloses wherein the rear camera and rear illuminator are mounted to a rear pole positioned on an opposite side of a ground loop trigger point from the main pole ([0026] As shown in FIG. 1, an exemplary vehicle 140 is approaching the intersection 100. Concurrently, as the vehicle approaches the stop line 150, the signal camera detects the signal 125 within its field of view, to determine the state of the signal 125. If a red light state is detected, as will be described in greater detail below, the tracking camera 110 determines whether an approaching vehicle is likely to violate the red light by continuing to travel through the intersection, based on factors such as speed and distance, among others.) for imaging rear license plates ([0032] Also shown in FIG. 1 is the enforcement camera 130, which obtains a rear view of a vehicle 140 (a view from behind the vehicle, as shown in FIG. 6) approaching the intersection as it travels along road 101. In this manner, an image of both the front and rear license plates of the violating vehicle is obtained.).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Strimling in view of Alves in further view of Alves765 in even further view of DeCia et al. (Hereafter, “DeCia”) [US 2018/0306598 A1].
In regards to claim 20, the limitations of claim 1 have been addressed. Strimling fails to explicitly disclose wherein the imaging processor includes a connectivity interface configured to allow remote activation and deactivation of facial detection services, license plate reading services, vehicle overview services, and/or vehicle make, model, and color services without needing to change any camera hardware.
DeCia discloses wherein the imaging processor includes a connectivity interface configured to allow remote activation and deactivation of facial detection services, license plate reading services, vehicle overview services, and/or vehicle make, model, and color services without needing to change any camera hardware ([0019] Upon detecting that damage has been caused to the vehicle, the remote processor sends the activation signal to the communication module to cause a camera module of the vehicle to activate. The camera module includes a camera that collects damage identification data to identify a type, a location on the vehicle, a severity, and/or a source of the damage caused to the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Strimling with the remote activation of the camera module which collects identification of the type of vehicle as taught by DeCia. The motivation behind this modification would have been to improve the detection and determination of the damage of a vehicle including the type and location of vehicle [See DeCia].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482